Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments, the Objection over Claim 10 has been withdrawn. 
Also the 112(b) rejection over Claim 17 has been withdrawn. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagan (US 2011/0272302) in view of Austin (US D683,590) and Tupper (US 2,776,691), or alternatively, Austin (US D683,590) in view of Pagan (US 2011/0272302). 
Regarding Claim 1,  Pagan discloses an apparatus for separately storing ingredients for making a mixed beverage and for mixing the various ingredients together to make a mixed beverage, the apparatus comprising: 
an exterior cup (50) configured to hold a volume of liquid in an interior volume; 
an interior cup (30) configured to couple with the exterior cup in a shaker-cup configuration; 
a partition within an interior volume of the interior cup (compartments 20), the partition subdividing the interior volume of the interior cup into at least two sub-chambers (Figure 1A presents six chambers), each sub- chamber configured to separately house at least one ingredient for making a mixed beverage (paragraphs 24-25); and 
a removable closure mechanism configured to prevent ingredients in one sub- chamber from mixing with ingredients in another sub-chamber when the closure mechanism is in a closed position (membrane 40), the removable closure mechanism further configured to permit ingredients in one sub-chamber to mix with ingredients in another sub-chamber when the closure mechanism is in an open position (paragraph 27).
Pagan is silent to wherein the exterior cup comprises a first set of screw threads adjacent to an opening of the exterior cup, wherein the interior cup comprises a second set of screw threads adjacent to an opening of the interior cup, wherein the second set of screw threads is configured to engage with the first set of screw threads in the shake-cup configuration. 
As to the limitation of comprising screw threads, Austin is relied on to disclose a bottle apparatus comprising a nesting configuration (Fig. 11) and a shake-cup configuration (Fig. 10), an exterior cup comprising a first set of screw threads, an interior cup comprising a second set of screw threads (see annotated figure 11 below), and wherein the screw threads are configured to engage in the shaker cup configuration (Fig. 10). 

    PNG
    media_image1.png
    763
    867
    media_image1.png
    Greyscale

Therefore, since both Pagan and Austin are directed to beverage containers having both a nesting and shaker cup configuration, it would have been obvious to one of ordinary skill in the art to provide similar coupling mechanism to further secure the interior and exterior containers.  
Alternatively, Austin can be relied on primarily to teach an exterior cup comprising a first set of screw threads adjacent to an opening, an interior cup configured to couple with the exterior cup in a nesting configuration and a shaker-cup configuration, wherein the interior cup comprises a second set of screw threads adjacent to an opening of the interior cup, wherein the second set of screw threads is configured to engage with the first set of screw threads (see annotated figure 11 above).
Austin is silent to a partition within an interior volume, and a removable closure mechanism. Pagan is further relied on to teach a partition within an interior volume of the interior cup (compartments 20), the partition subdividing the interior volume of the interior cup into at least two sub-chambers (Figure 1A presents six chambers), each sub- chamber configured to separately house at least one ingredient for making a mixed beverage (paragraphs 24-25); and 

Therefore, since both Austin and Pagan are directed to beverage containers having a nesting configuration and a shaker-cup configuration, it would have been obvious to one of ordinary skill in the art to modify the Austin with partitions to separately house ingredients to form a mixed beverage. 
Tupper is relied on to simply teach similar concepts of a “nesting” configuration (Fig. 5) and a “shaker-cup” configuration (Fig. 2) with an interior and exterior cup (10 and 11), and thus would have been obvious to one of ordinary skill in the art to size the cups of Pagan and Austin in a similar manner to achieve a nesting and shake-cup configuration. 
Regarding Claim 2, Pagan further teaches wherein the exterior cup is further comprised of a rim that is disposed around the opening of the exterior cup, and the interior cup is further comprised of a rim that is disposed around the opening of the interior cup (45 and 70 of Fig. 2).
Regarding Claim 3, Pagan further teaches comprising a lid, wherein the lid is removably attachable to the exterior cup's rim (40, Fig. 1B).
Regarding Claim 4, Pagan further teaches wherein the lid may be removably attached to the interior cup's rim (40 Fig. 1B).
Regarding Claim 5, Austin further teaches wherein the interior cup fits within the interior volume of the exterior cup when in the nesting position (Fig. 11). Also, Tupper further teaches wherein the interior cup fits within the interior volume of the exterior cup when the cups are coupled in a nesting configuration (Fig. 5).
Regarding Claim 6
Regarding Claim 7, Pagan further teaches wherein the rim of the exterior cup couples to the rim of the interior cup when the cups are coupled in the shaker-cup configuration (Fig. 3).
Regarding Claim 8, Pagan further teaches wherein the interior cup is outside the interior volume of the exterior cup in the shaker-cup configuration (Fig. 3).
Regarding Claim 9, Pagan further teaches wherein the cups form leak proof seal when the cups are coupled in the shaker-cup configuration (paragraph 32).
Regarding Claim 10, Pagan further teaches wherein ingredients housed in a sub-chamber may travel to the interior volume of the exterior cup when the cups, coupled in the shaker-cup configuration, are shaken together by a user, the shaking causing the ingredients in the sub-chambers to mix with each other along with material that may have been placed in the interior volume of the exterior cup (paragraph 41).
Regarding Claim 11, Pagan further teaches wherein the removable closure mechanism is comprised of a removable barrier that is removably affixed to a portion of the interior cup (paragraph 27).
Regarding Claim 12, Pagan further teaches wherein the removable closure mechanism is affixed to the portion of interior cup via a removable adhesive (paragraph 28).
Regarding Claim 13, Pagan further teaches wherein the removable closure mechanism is comprised of a removable barrier that is removably affixed to a portion of the partition (paragraph 27).
Regarding Claim 14, Pagan further teaches wherein the removable closure mechanism is affixed to a portion of the partition via a removable adhesive (paragraph 28).
Regarding Claim 15, Pagan further teaches wherein the partition is removable from the interior volume of the interior cup (paragraph 24).
Regarding Claim 16, Pagan further teaches wherein a coupling enclosure enables the exterior cup to couple with the interior cup in a shaker-cup configuration (coupler 45).
Regarding Claim 17, Pagan further teaches wherein the coupling enclosure couples to the exterior cup on one end and the interior cup on the other end (paragraph 30).
Regarding Claim 18, Pagan further teaches wherein the coupling enclosure is further comprised of at least one pass-through aperture that permits ingredients to travel between the two cups when the cups are in the shaker-cup configuration and shaken together (see Figs 5A-C).

Claim 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Pontes Garcia et al. (US 2016/0137386). 
Regarding Claim 19, Pagan further teaches wherein each sub-chamber is sealed using known methods to create a water tight seal (paragraph 28), but is silent to specifically reciting vacuum sealing to preserve the freshness of ingredients that may be housed within the sub-chamber. Pontes Garcia is relied on to teach compartmented containers having a sealing membrane which can be vacuum-sealed to extend the shelf-life of the components inside (see paragraph 36-37). Note that Pontes Garcia indicates that either the container or the sub-containers can be vacuum-sealed. 
Therefore, it would have been obvious to one of ordinary skill in the art to similarly vacuum-seal the sub-chambers of Pagan to extend the shelf-life of the food ingredients therein. 
Regarding Claim 20, Pagan further teaches wherein each sub-chamber is pre-filled with at least one ingredient (Paragraph 25).
Regarding Claim 21, Pagan further teaches wherein a first sub-chamber is pre-filled with a spirit ingredient (alcoholic component, paragraph 25).
Regarding Claim 22, Pagan further teaches wherein a second sub-chamber is pre-filled with at least a liquid mixer ingredient (milk, water, soda, etc., paragraph 25).
Regarding Claim 23, Pagan further teaches wherein a third sub-chamber is pre-filled with at least a dry mixer ingredient (sugar, cereal, nut, herbs, etc., paragraph 25).
Regarding Claim 24, Pagan further teaches wherein the exterior cup and interior cup are disposable; that is, any containers can be construed as being disposable. The limitation is construed as an intended use limitation. 
Response to Arguments
Applicant’s arguments in the response filed 7 Nov 2020 has been fully considered but is found not persuasive in view of the new grounds of rejections. That is, the arguments directed to Tupper are rendered moot in view of Austin teaching the first and second set of screw threads. 
In response to applicant’s argument that it would not have been obvious to modify Pagan to have the recited screw threads (page 6 of the remarks), the argument is not persuasive because Pagan also 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792